21-925-cv
     Morales v. City of New York, et al.


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 21st day of July, two thousand twenty-two.
 4
 5   PRESENT:
 6               BARRINGTON D. PARKER,
 7               JOSEPH F. BIANCO,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   RICARDO MORALES,
13
14                                 Plaintiff-Appellant,
15
16                       v.                                                21-925-cv
17
18   CITY OF NEW YORK, a municipal entity,
19   MAYOR BILL DE BLASIO, LISETTE CAMILO,
20   DEPARTMENT OF CITYWIDE
21   ADMINISTRATIVE SERVICES,
22
23                     Defendants-Appellees.
24   _____________________________________
25
26    FOR PLAINTIFF-APPELLANT:                                Robert D. Kraus and Geoffrey A. Mort,
27                                                            Kraus & Zuchlewski LLP, New York, NY.
28
29    FOR DEFENDANTS-APPELLEES:                               Richard Dearing, Melanie T. West, and
30                                                            MacKenzie Fillow, for Georgia M. Pestana,



                                                          1
 1                                                        Corporation Counsel of the City of New York,
 2                                                        New York, NY.
 3
 4           Appeal from a judgment of the United States District Court for the Southern District of

 5   New York (Koeltl, J.).

 6           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 7   DECREED that the order of the district court is AFFIRMED.

 8           Plaintiff-appellant Ricardo Morales (“Morales”), the former Deputy Commissioner of the

 9   New York City Department for Citywide Administrative Services (“DCAS”), appeals from a

10   judgment of the district court (Koeltl, J.) granting summary judgment in favor of the City of New

11   York (the “City”), DCAS, and individual defendants-appellees former Mayor Bill de Blasio

12   (“Mayor de Blasio”) and former DCAS Commissioner Lisette Camilo (“Camilo”), on his First

13   Amendment retaliation claim under 42 U.S.C. § 1983. Morales alleges that he was terminated

14   from his position as DCAS’s Deputy Commissioner of Asset Management, in violation of the First

15   Amendment, because he provided unfavorable statements to investigators during interviews

16   regarding the City’s involvement in two transactions made during his tenure: (1) negotiations

17   involving the renewal of a leasehold to Water’s Edge, a Long Island City restaurant; and (2) the

18   sale of the Rivington House property in the city’s Lower East Side following the lifting of its deed

19   restrictions.   Each transaction became the subject of multiple inquiries and investigations,

20   including ones by the New York City Council, the Office of the New York City Comptroller, the

21   City Department of Investigation (“DOI”), the United States Attorney’s Office for the Southern

22   District of New York, and the Federal Bureau of Investigation.

23           The district court granted the defendants’ motion for summary judgment, concluding that

24   Morales’s statements during the investigative interviews (one of which was under oath) were made

25   in furtherance of his position as an employee of the City—not as a private citizen—and therefore



                                                      2
 1   were not protected by the First Amendment. Furthermore, the district court held that Morales

 2   failed to show that a causal connection existed between his cooperation with investigators and his

 3   later discharge, and, in any event, defendants provided sufficient evidence to establish that Morales

 4   would have been terminated for other reasons even in the absence of the speech at issue.

 5           Because we agree that no reasonable juror could find that Morales’s testimony was the but-

 6   for cause of his termination, we affirm. 1 We assume the parties’ familiarity with the underlying

 7   facts, procedural history, and issues on appeal, to which we refer only as necessary to explain our

 8   decision to affirm.

 9                                                   DISCUSSION
10
11           A district court’s grant of summary judgment is reviewed de novo. Spak v. Phillips, 857

12   F.3d 458, 461 (2d. Cir. 2017). “[A]ll ambiguities and inferences to be drawn from the underlying

13   facts should be resolved in favor of the party opposing the motion, and all doubts as to the existence

14   of a genuine issue for trial should be resolved against the moving party.” Bay v. Times Mirror

15   Mags., Inc., 936 F.2d 112, 116 (2d Cir. 1991) (quoting Brady v. Town of Colchester, 863 F.2d 205,

16   210 (2d Cir. 1988)). Summary judgment is appropriate only where “the movant shows that there

17   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

18   law.” Fed. R. Civ. P. 56(a).

19           To prevail on a First Amendment retaliation claim, a plaintiff must establish that protected

20   speech was a but-for cause of some adverse employment action. See Morris v. Lindau, 196 F.3d

21   102, 110 (2d Cir. 1999) (“The causal connection must be sufficient to warrant the inference that

22   . . . the adverse employment action would not have been taken absent the employee’s protected

23   speech.”). “Causation can be established either indirectly by means of circumstantial evidence,


             1
              Because we affirm on the grounds that no reasonable juror could find that retaliation was the but-for cause
     of Morales’s termination, we need not decide whether Morales engaged in any protected speech.


                                                              3
 1   for example, by showing that the protected activity was followed by adverse treatment in

 2   employment, or directly by evidence of retaliatory animus.” Id. “[A] plaintiff may not rely on

 3   conclusory assertions of retaliatory motive to satisfy the causal link. Instead, he must produce

 4   some tangible proof to demonstrate that his version of what occurred was not imaginary.” Cobb

 5   v. Pozzi, 363 F.3d 89, 108 (2d Cir. 2004) (internal quotation marks, citations, and alterations

 6   omitted).

 7          Morales concedes that he has not produced any direct evidence of retaliatory animus.

 8   Instead, Morales relies on the five-month span between his allegedly protected speech in June of

 9   2016—providing sworn testimony about the Rivington House and Water’s Edge transactions to

10   the City-retained law firm Carter, Ledyard & Millburn (“Carter Ledyard”)—and the final decision

11   to terminate him in November of 2016. The timing of an adverse employment action, however, is

12   not evidence of causation where the employer began considering the action before the allegedly

13   protected activity took place. See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 272–73 (2001)

14   (per curiam). Here, Camilo testified that she was seriously considering terminating Morales in the

15   spring of 2016, before Morales participated in the June 2016 Carter Ledyard interview. Camilo’s

16   deputy, Emily Newman, corroborated this account, testifying that Camilo discussed terminating

17   Morales at least as soon as Newman joined DCAS in May of 2016. Camilo also emailed in March

18   of 2016 that she was “considering making some changes to DCAS senior team” and flagged

19   Morales’s name for review by City Hall. Joint App’x at 31. While Morales argues that the decision

20   to terminate him was not definitive until the fall of 2016, he does not dispute that Camilo was

21   considering terminating him by spring of 2016. The temporal relationship between Morales’s

22   testimony and his termination is therefore “immaterial” because an employer’s decision to

23   “proceed[] along lines previously contemplated, though not yet definitively determined, is no




                                                     4
 1   evidence whatever of causality.” Breeden, 532 U.S. at 272; cf. Nagle v. Marron, 663 F.3d 100,

 2   110 (2d Cir. 2011) (“[A]n employer cannot insulate itself from liability at the summary judgment

 3   stage simply by asserting that an adverse employment decision had in fact already been made,

 4   without being memorialized or conveyed to anyone, before the employer learned of the protected

 5   conduct.” (emphasis added)).

 6                                          CONCLUSION

 7          We find that the district court did not err in entering summary judgment for defendants

 8   because a reasonable juror could not find that Morales’s testimony was the but-for cause of his

 9   termination. We have reviewed Morales’s remaining arguments and find them to be without merit.

10   Accordingly, we AFFIRM the order of the district court.

11                                               FOR THE COURT:
12                                               Catherine O’Hagan Wolfe, Clerk of Court
13




                                                    5